Mr. Justice del Toro
delivered the opinion of the Court.
Deed No. 102, upon redemption of annuities, executed by the Bishop of Porto Rico in .favor of Manuel and Mercedes Román y Soliveras on September 17, 1910, before Notary José Gl. Torres, having been presented for record at the Registry of Property of San Juan, Section 1, the registrar refused to admit the same for the reasons assigned in the following decision appealed from to this Supreme Court:
"The foregoing document is refused admission to record because the annuities that-are redeemed do not appear recorded in favor of the Roman Catholic Church of Porto Rico, in' whose representation they are canceled by the person authorizing the same. No cautionary notice has been entered because the defect has reference to the registry and not to the title. San Juan, Porto Rico, November 22, 1910. José S. Belaval, Registrar.”
The annuities canceled by the deed were: One for $100 of the chaplaincy enjoyed by Priest Pimentel, and another for 2,375.11 pesos, in favor of the Convent of the Carmelite Nuns, of this city, both being constituted on house No. 29, Allen Street, formerly Fortaleza, of San Juan, Porto Rico.
The Bishop of Porto Rico, Right Rev. W. A. Jones, appeared in representation and as head of the Catholic Church of this Island, and testified to having received the sum of $2,000, being the present value of aforesaid annuities and rents outstanding at the date of the deed, for which he gave a formal acquittance; and in the capacity in which he appeared he acknowledged having been reimbursed of the value of said annuities and rents accrued, which he redeemed in full, leaving the encumbered property free from all responsibility therefor, and consented to the consequent record of their *306«•cancellation, or redemption in the registry- All- tins is set -forth ¿n the public document presented at the registry for ¡admission to record.
From the f oregoing statement it is readily to be concluded! that this case should be governed, as to the chaplaincy annuity in favor of Priest Pimentel, by the principles laid down in .the opinion of this court delivered through Mr. Chief Justice Hernandez in the case of The Right Reverend William A. Jomes, Catholic Bishop of Porto Rico, v. The Registrar of Property of San Juan, Section 1, decided February 14 of the present year.
As regards the annuity in favor of the Convent of the Carmelite Nuns it cannot be argued that the latter alone, have power to alienate and administer their own property; for contrarily to other religious communities existing in the Island it has as only chief the Diocesan Prelate or Catholic Bishop of Porto Rico, who is the snpreme administrator of its property, he being, according to the canonical law, the administrator of all church properties situated within his diocese, except where, by special legal provision, they are placed outside his jurisdiction, an exception which we do not find in the present case, although this should not be construed to mean that he is authorized to give to such property an inversion foreign to the ends of the religions community to which it belongs.
The appeal should be sustained and the decision appealed from reversed, the registrar being directed to make the desired record.

Reversed.

Chief Justice Hernández and Justices MacLeary, Wolf .and Aldrey concurred.